Citation Nr: 0514446	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1954 to July 
1957. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In May 2004, the veteran was afforded a video-
conference hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e).  During the hearing, the undersigned Board Member 
was located in Washington, D.C., and the veteran was located 
at the RO. 
 

FINDINGS OF FACT

1.  Service connection for headaches was denied by a May 1995 
rating decision, as to which the veteran was notified in that 
same month; the appellant did not perfect a timely appeal 
with respect to that decision, and it is the most recent 
final rating decision addressing the issue of entitlement to 
service connection for headaches on any basis.  
 
2.  Newly submitted evidence, not previously considered by 
the RO received since the May 1995 rating decision, raises a 
reasonable possibility of substantiating the claim for 
service connection for headaches.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).   

2.  Evidence received to reopen the claim for entitlement to 
service connection for headaches is new and material; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 20.1100, 3.159 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this new-and-material-evidence claim, given 
the favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of the VCAA provisions, 
what the evidence must show to establish entitlement to 
service connection for a psychiatric disorder, and what 
information and evidence was needed to support the claim, in 
various issuances by the RO.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a appellant  must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  

The regulatory changes to the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in VA regulations 
implementing the VCAA, apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2004)).  As the 
appellant in this case filed his application to reopen the 
claim for service connection for headaches in June 2002, 
after the effective date for the regulatory change as to the 
new and material evidence requirement, the revised definition 
of new and material evidence, as set forth below, will be 
applied in this case.  

With the above criteria in mind, the relevant facts and 
procedural history will be summarized.  Service connection 
for headaches was denied by a May 1995 rating decision, of 
which the veteran was notified in that month.  The appellant 
did not perfect a timely appeal with respect to the decision.  
As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).   It is 
the most recent final rating decision addressing the issue of 
entitlement to service connection for headaches on any basis.  

The evidence before the RO at the time of the May 1995 rating 
decision included service medical records showing treatment 
for a laceration of the forehead after the veteran 
inadvertently struck his head on a catwalk while performing 
duties on a fight deck of a United States Navy vessel in 
March 1957.  The service medical records that were before the 
RO at the time of the May 1995 rating decision did not 
include any reference to headaches. 

Evidence submitted since the May 1995 rating decision 
includes photocopies of service medical records dated in May 
1957 that do refer to treatment for headaches.  It is unclear 
why these records, either in their original form or in the 
form of photocopies, were not of record at the time of the 
May 1995 rating decision.  In any event, these service 
medical records are clearly new and material, as they are 
evidence of in-service treatment for headaches, was not 
previously of record, that could possibly substantiating the 
claim for service connection for headaches.  As a result, the 
claim for service connection for headaches is reopened.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.1100, 3.159 
(2004).


ORDER


New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened, 
and the appeal is, to this extent, granted.


REMAND

As indicated above, the record contains evidence of treatment 
for headaches during service in May 1957.  These treatment 
records are dated shortly after the veteran was treated for a 
laceration to the scalp after he struck his head on a catwalk 
in March 1957 while serving aboard a Navy vessel.  It is the 
veteran's contention, to include through sworn testimony 
before the undersigned at the May 2004 hearing, that the 
headaches he suffers from today, to include migraine 
headaches, are etiologically related to that in-service 
injury.  The evidence of record does include relatively 
recent clinical evidence of headaches.  See, e.g., March 2002 
VA neurologic consultation.  Under the circumstances of this 
case, and given the testimony of the veteran, the Board 
concludes that this case must be remanded to the RO to afford 
the veteran a VA examination, to include an opinion as to 
whether there is an etiologic relationship between any 
current disability due to headaches and service.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran.  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
whether he has a current disability due to 
headaches that is the result of service, to 
include the injuries sustained in March 
1957.  The claims file is to be made 
available to the examiner, who is to review 
the pertinent clinical history prior to the 
examination.  The reports from this 
examination should document that the 
relevant clinical history was considered.  
Based on review of the relevant evidence 
contained therein and physical examination 
of the veteran, the physician should 
specifically provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has a current 
disability due to headaches that is the 
result of in-service symptomatology or 
pathology, or whether such a cause of such 
disability is unlikely (i.e., less than a 
50-50 probability).

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

2.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


